Name: 2001/336/EC: Commission Decision of 18 April 2001 amending Decision 1999/710/EC on the drawing-up of provisional lists of third-country establishments from which the Member States authorise imports of minced meat and meat preparations (Text with EEA relevance) (notified under document number C(2001) 1075)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  health;  foodstuff
 Date Published: 2001-04-28

 Avis juridique important|32001D03362001/336/EC: Commission Decision of 18 April 2001 amending Decision 1999/710/EC on the drawing-up of provisional lists of third-country establishments from which the Member States authorise imports of minced meat and meat preparations (Text with EEA relevance) (notified under document number C(2001) 1075) Official Journal L 120 , 28/04/2001 P. 0039 - 0040Commission Decisionof 18 April 2001amending Decision 1999/710/EC on the drawing-up of provisional lists of third-country establishments from which the Member States authorise imports of minced meat and meat preparations(notified under document number C(2001) 1075)(Text with EEA relevance)(2001/336/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third-country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Council Decision 2001/4/EC(2), and in particular Article 2(1) thereof,Whereas:(1) A provisional list of establishments producing minced meat and meat preparations was drawn up by Commission Decision 1999/710/EC(3).(2) The Slovak Republic has sent a list of establishments producing minced meat and meat preparations for which the responsible authorities certify that the establishments are in accordance with the Community rules.(3) A provisional list of establishments producing minced meat and meat preparations can thus be drawn up for the Slovak Republic in accordance with the procedure laid down in Decision 95/408/EC in respect of certain countries.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The text of the Annex to this Decision is added to the Annex to Commission Decision 1999/710/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 18 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 2, 5.1.2001, p. 21.(3) OJ L 281, 4.11.1999, p. 82.ANNEXCountry: SLOVAK REPUBLIC>TABLE>